Judgment and order reversed and new trial granted, with costs to abide the event. The contract on which plaintiff declared required him to perform all the work for the clearing of the land and that that work should be deemed complete when the area described shall be in a condition for plowing. As plaintiff declared upon the contract, he was bound to establish performance of its terms. A verdict in his favor necessarily involved the proposition that he had thus prepared the land. We think that the verdict was contrary to the evidence. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.